                  Case 2:19-cv-02570-AC Document 19 Filed 07/31/20 Page 1 of 2


     McGREGOR W. SCOTT
 1
     United States Attorney
 2   DEBORAH LEE STACHEL, CSBN 230138
     Regional Chief Counsel, Region IX
 3   Social Security Administration
     ELLINOR R. CODER, CSBN 258258
 4
     Special Assistant United States Attorney
 5          160 Spear Street, Suite 800
            San Francisco, California 94105
 6          Telephone: (415) 977-8955
 7          Facsimile: (415) 744-0134
            E-Mail: Ellinor.Coder@ssa.gov
 8   Attorneys for Defendant
 9                                       UNITED STATES DISTRICT COURT

10                                      EASTERN DISTRICT OF CALIFORNIA

11                                          SACRAMENTO DIVISION

12
                                                      ) Case No.: 2:19-cv-02570-AC
13   RETH DIM,                                        )
                                                      ) STIPULATION AND [PROPOSED] ORDER
14                      Plaintiff,                    ) FOR AN EXTENSION OF TIME
                                                      )
15        vs.                                         )
     ANDREW SAUL,                                     )
16   Commissioner of Social Security,                 )
                                                      )
17                                                    )
                        Defendant.                    )
18                                                    )
19
20            Pending the Court’s approval, IT IS HEREBY STIPULATED, by and between the

21   parties, through their respective counsel of record, that the time for Defendant to respond to

22   Plaintiff’s Motion for Summary Judgment be extended thirty (30) days from July 31, 2020, up to

23   and including August 31, 2020. This is Defendant’s first extension and the parties’ third, as the

24   Court previously granted two stipulations to extend Plaintiff’s time to file a merits brief (Dkt. 13-

25   16).

26            Defendant requests additional time to consider the 2,029 page administrative record and

27   Plaintiff’s brief. The parties further stipulate that the Court’s Scheduling Order shall be modified

28   accordingly.



     Stip. for Ext.; 2:19-cv-02570-AC                 1
                  Case 2:19-cv-02570-AC Document 19 Filed 07/31/20 Page 2 of 2



 1                                                Respectfully submitted,
 2
     Dated: July 30, 2020                         /s/ Joseph C. Fraulob
 3                                                (*as authorized via e-mail on July 30, 2020)
                                                  JOSEPH C. FRAULOB
 4                                                Attorney for Plaintiff
 5
     DATED: July 30, 2020                         McGREGOR W. SCOTT
 6                                                United States Attorney
                                                  DEBORAH LEE STACHEL
 7                                                Regional Chief Counsel, Region IX
 8                                                Social Security Administration

 9                                        By:     /s/ Ellinor R. Coder
                                                  ELLINOR R. CODER
10                                                Special Assistant U.S. Attorney
11                                                Attorneys for Defendant
12
13                                               ORDER
14
15            Pursuant to the parties’ stipulation, IT IS SO ORDERED that Defendant shall have an
16   extension, up to and including August 31, 2020, to respond to Plaintiff’s Motion for Summary
17   Judgment.
18
19   DATED: July 31, 2020

20
21
22
23
24
25
26
27
28


     Stip. for Ext.; 2:19-cv-02570-AC                2
